DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-23 of U.S. Application No. 16/817498 filed on 03/13/2020 have been examined.


Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1, 2, and 8-23 are rejected under 35 U.S.C 103 as being unpatentable over Selwyn et al, US 2017 /0225799, in view of Steele et al, US 2006/0249622, further in view of Scarlatti et al. US 2014/0129059., hereinafter referred to as Selwyn, Steele, and Scarlatti respectively. 
As per Claim 1 and 25, Selwyn discloses a system for unmanned aerial vehicle management, the system comprising: receiving an unmanned aerial vehicle (UAV) in a cavity within a base module (¶ 11, via FIG. 1 is a perspective view of one embodiment of a UAV pod that may house and protect an extended range VTOL UAV to accomplish multiple autonomous launches, landings and data retrieval missions), the UAV including a battery (¶ 27, via The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible- spectrum cameras, or other active or passive sensors), (¶ 25, via A battery 118 may be enclosed in the UAV pod for recharging the UAV 102 and for providing power to the UAV pod 108 such as for use by the processor), (The examiner interprets a power storage module as an example of an UVA pod that encloses a battery); a communication transceiver of the base module, wherein the communication transceiver transfers an objective to the UAV (¶ 8, via transmitting one of a plurality of missions to a two-rotor UAV seated in a UAV pod), (Fig 6, item 604, ¶ 35, via The planned flight missions, such flight missions including flight mission data representing takeoff day/time, waypoints, flight altitudes, flight speeds, and such, are provided to the UAV pod (block 604) for future communication to a UAV seated in the UAV pod; wherein the communication transceiver receives data from the base module from the UAV (¶ 8, via transmitting one of a plurality of missions to a two-rotor UAV seated in a UAV pod), (Fig 6, item 604, ¶ 35, via The planned flight missions, such flight missions including flight mission data representing takeoff day/time, waypoints, flight altitudes, flight speeds, and such, are provided to the UAV pod (block 604) for future communication to a UAV seated in the UAV pod), wherein the communication transceiver transmits the data from the base module to a data storage medium accessible by a manager device (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).
Selwyn fails to explicitly disclose a cavity that receives and frees an unmanned aerial vehicle.
However, Steele teaches a cavity that receives and frees an unmanned aerial vehicle (a cavity is interpreted by the examiner as a device, structure, or enclosure that is part of a housing where the UAV can be launched and landed), (¶ 10, via The system includes an enclosure that provides environmental protection and isolation for multiple small UAVs in assembled and/or partially disassembled states. In an aspect, the enclosure incorporates an environmentally sealable entry/exit location for a UAV), (¶ 16, via FIG.1 schematically shows a frontal view of a system 1010 comprising an enclosure 500 for, among other things, receiving a UAV 5000, storing the UAV and providing the same or a different UAV in a launch-ready condition).


Selwyn fails to explicitly disclose a power transfer module that robotically replaces the battery of the unmanned aerial vehicle with a replacement battery after the cavity receives the unmanned aerial vehicle.
However, Scarlatti teaches a power transfer module that robotically replaces the battery of the unmanned aerial vehicle with a replacement battery after the cavity receives the unmanned aerial vehicle (¶ 31, Also forming part of the base station 200 is a robot arm 220. The robot arm 220 is arranged to access the UAV 100 wherever the UAV 100 is positioned on the pad 210… Each portion is provided with selectively operable magnetic contacts that are operable to releasably engage a battery when adjacent to a battery, such that the battery is grasped by the engagement portion 224 for lifting, moving and subsequently releasing. In other embodiments, other forms of engagement, such as a pincer arrangement, are envisaged. The battery-replacement section 223 is pivotally mounted adjacent its centre to the remainder of the robot arm 220 such that the relative positions of each of the two engagement portions 224 can be swapped by rotating the replacement section 223 180 degrees about its pivot), (¶ 33 and 38).


As per Claim 2, Steele discloses a method of claim 1, wherein the base module is box-shaped (see at least Fig. 1).  

As per Claim 8, Steele discloses a system of claim 1, further comprising one or more clamps, wherein the base module receiving the UAV in the cavity includes the base module assisting the UAV with landing using one or more clamps, wherein the base module freeing the UAV from the cavity includes the base module assisting the UAV with takeoff using the one or more clamps (¶ 18 externally mounted robot arm 200 in combination with the launch/capture platform 1000 and Fig. 1).

As per Claim 9, Selwyn discloses a system of claim 1, further comprising: one or more lids; and a sliding mechanism of the base module, wherein the sliding mechanism slides the one or more lids from an open position to a closed position after the base module receives the UAV in the cavity, wherein the base module freeing the UAV from the cavity includes the sliding mechanism of the base module sliding the one or more lids from the closed position to the open position, wherein the one or more lids cover the cavity while the one or more lids are in (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102),( ¶ 43, The UAV pod protective cover may be closed (block 824) to protect the UAV from the external environment (i.e., rain, direct sun, vandals, or damaging particulate matter) .  

As per Claim 10, Selwyn discloses a system of claim 1, further comprising: one or more doors; and one or more motors of the base module, wherein the one or more motors close the one or more doors from an open position to a closed position after the base module receives the UAV in the cavity, wherein the base module freeing the UAV from the cavity includes the one or more motors opening the one or more doors from the closed position to the open position, wherein the one or more doors cover the cavity while the one or more doors are in the closed position  (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102),( ¶ 43, The UAV pod protective cover may be closed (block 824) to protect the UAV from the external environment (i.e., rain, direct sun, vandals, or damaging particulate matter) .  

As per Claim 11, Selwyn discloses a system of claim 1, wherein the housing of the base module protects the UAV from one or more environmental conditions of an environment in which the base module is located in the cavity (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102). 

As per Claim 12, Selwyn discloses a system of claim 1, wherein the housing of the base module protects the UAV from water while in the cavity  (¶ 24, via The cover 110 may be a hinged cover, such as a two-part hinged cover, that is operable to close to protect the UAV 102 from the external environment or to open to enable launch of the UAV 102),( ¶ 43, The UAV pod protective cover may be closed (block 824) to protect the UAV from the external environment (i.e., rain, direct sun, vandals, or damaging particulate matter) .  

As per Claim 13, Selwyn discloses a system of claim 1, wherein the cavity is cylindrical (¶ 29,  illustrated having a rectangular cross-section and a box-like structure, the UAV pod 108 may take the form of a dome-shaped structure or other configuration that enables stable placement and protection for the selectively enclosed UAV.)
 
As per Claim 14, Selwyn discloses a system of claim 1, wherein the cavity is square (¶ 29,  illustrated having a rectangular cross-section and a box-like structure, the UAV pod 108 may take the form of a dome-shaped structure or other configuration that enables stable placement and protection for the selectively enclosed UAV.)
 
As per Claim 15, Selwyn discloses a system of claim 1, wherein the communication transceiver requests that the UAV autonomously accomplish the objective (¶ 3, unmanned aerial vehicle (UAV) systems, and more particularly to systems for operating a UAV autonomously).  

As per Claim 16, Selwyn discloses a system of claim 1, wherein the communication transceiver receives the objective from the manager device (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).


As per Claim 17, Selwyn discloses a system of claim 1, wherein the base module loads the UAV with a package while in the cavity and the objective includes delivering the package to a location (¶ 36, The flight mission data may also include dynamic flight instructions, such as altering its trajectory, attitude or such as by dropping a payload if certain conditions exist, such as would be valuable in a search and rescue mission if the plan locates the sought after object or person)

As per Claim 18, Selwyn discloses a system of claim 1, wherein the power transfer module incudes one or more robotic arms, wherein the power transfer module robotically replaces the battery of the unmanned aerial vehicle with the replacement battery using the one or more robotic arms (¶ 36, The flight mission data may also include dynamic flight instructions, such as altering its trajectory, attitude or such as by dropping a payload if certain conditions exist, such as would be valuable in a search and rescue mission if the plan locates the sought after object or person).

As per Claim 19, Selwyn discloses a system of claim 1, wherein the communication transceiver provides one or more updates to the UAV, wherein the updates include one or more changes to information stored in the UAV  (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).  

As per Claim 20, Selwyn discloses a system of claim 1, wherein the data includes visual media data captured by a camera of the UAV (¶ 27, The UAV processor 208 is configured to receive a plurality of flight mission instructions and other information that may include waypoints, altitude, flight speed, sensor suite configuration data, launch day/time and mission weather sensor go and no-go parameters. The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible-spectrum cameras, or other active or passive sensors that may be used to detect soil moisture, crop density, crop health, terrain, or other objects or qualities of interest).   

As per Claim 21, Selwyn discloses a system of claim 1, wherein the data includes light detection and ranging (LIDAR) data captured by a light detection and ranging (LIDAR) sensor of the UAV (¶ 27, The UAV processor 208 is configured to receive a plurality of flight mission instructions and other information that may include waypoints, altitude, flight speed, sensor suite configuration data, launch day/time and mission weather sensor go and no-go parameters. The UAV 102 may have a variety of electrical optical (EO) sensors 210, such as LiDAR, RADAR, infrared, visible-spectrum cameras, or other active or passive sensors that may be used to detect soil moisture, crop density, crop health, terrain, or other objects or qualities of interest).  

As per Claim 22, Selwyn discloses a system of claim 1, wherein the communication transceiver receives the data from the UAV wirelessly while the UAV is outside of the base module (¶ 17, ¶37 and ¶40).

As per Claim 23, Selwyn discloses a system of claim 1, wherein the communication transceiver receives the data from the UAV in in response to the base module receiving the UAV in the cavity again after the base module frees the UAV from the cavity (¶ 7, via Another unmanned aerial vehicle (UAV) storage and launch system is disclosed that includes a UAV pod having a UAV pod processor and short-range UAV pod transceiver), (¶ 8, via monitoring a trajectory of the two-rotor UAV using a UAV pod transceiver in communication with a UAV pod processor), (¶ 7, via a UAV pod memory may be in communication with the UAV pod processor, (¶ 24, via The UAV pod transceiver 112 may receive UAV flight telemetry such as UAV flight and trajectory information, UAV battery status information and sensor data (such as video), and other data transmitted by the UAV 102. The UAV pod transceiver 112 may also transmit flight control data such as navigation).

As per Claim 24, Selwyn discloses a system of claim 1, wherein the data storage medium is a network system with one or more network servers, the one or more network servers accessible by the manager device (¶ 17, ¶37 and ¶40).

Claims 3 are rejected under 35 U.S.C 103 as being unpatentable over Selwyn et al, US 2017 /0225799, in view of Steele et al, US 2006/0249622, and in view of Scarlatti et al. US 2014/0129059 and in further view of Speasl et al. US2016/0364989., hereinafter referred to as Selwyn, Steele, Scarlatti and Speasl respectively. 
As per Claim 1 and 25, Selwyn in view of Steele and further view of Scarlatti discloses all the limitation as stated above. Selwyn in view of Steele and further view of Scarlatti fails to explicitly disclose comprising one or more wheels along a bottom of the base module. However, Speasl teaches one or more wheels along a bottom of the base module ((¶ 47 and fig. 1A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a communication transceiver that receives an objective transmitted by a manager device of Selwyn in view of Steele and in further of Scarlatti and include wheels on the base module as taught by Steele because it would allow the system to be mobile.

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach a The system of claim 1, wherein the housing includes a door protecting the cavity, wherein freeing the unmanned aerial vehicle from the cavity includes opening the door, wherein receiving the unmanned aerial vehicle via the cavity is followed by closing the door and The system of claim 1, wherein the power transfer module also robotically replaces a fuel container of a second unmanned aerial vehicle with a replacement fuel container.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668